Case 18-12012-LSS Doc 1016-2 Filed 09/11/20 Pageiof3

EXHIBIT B

Supplemental Hurwitz Declaration

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-2 Filed 09/11/20 Page 2of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, et al.',
(Jointly Administered)

 

Debtors.

 

SUPPLEMENTAL DECLARATION OF PETER HURWITZ IN SUPPORT OF
PLAN ADMINISTRATOR’S FIFTH (SUBSTANTIVE) OBJECTION TO
CERTAIN (A) NO LIABILITY CLAIMS AND (B) REDUCE AND ALLOW CLAIMS

I, Peter Hurwitz, hereby declare under penalty of perjury, pursuant to section 1746 of title
28 of the United States Code, as follows:
1. Iam a Managing Director at Dundon Advisers LLC (“Dundon”),
Financial Advisor to John Roussey (the “Plan Administrator”), acting on behalf of Open Road
Films, LLC and its affiliated former debtors and debtors in possession (the “Liquidating
Debtors”) in the above-captioned chapter 11 cases. I submit this Supplemental Declaration in
support of the Plan Administrator’s Fifth (Substantive) Objection to Certain (A) No Liability

Claims and (B) Reduce and Allow Claims (the “Fifth Omnibus Objection”).

 

' The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

? Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Plan Administrator's
Supplement To His Fourth (Substantive) Objection To Certain (A) No Liability Claims and (B) Reduce and Allow
Claims (the “Supplement”).

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-2 Filed 09/11/20 Page 3of3

2. Except as otherwise indicated herein, | have personal knowledge of the
matters and issues set forth herein or have gained knowledge of such matters from my review of
the relevant documents, or from information provided to me.

3, I make this Declaration based on my review of the No Liability Claims
referenced in the Objection, together with any supporting or related documentation.

4, The Debtors have made their books and records available to Dundon.

5. Land the appropriate personnel, in conjunction with the Liquidating
Debtors’ professionals diligently reviewed and analyzed in good faith the No Liability Claims
identified in the Objection.

6. l have familiarity with the claims review process and the related
objection process, In that capacity, | have reviewed the No Liability Claims referenced in the
Objection, and am directly familiar with the information contained therein. Additionally, I read
the Objection, the Supplement and the Revised Proposed Order. Some of the bases for the
Objection contained herein relate to matters within the knowledge of other agents of the Plan
Administrator and Liquidating Debtors and are based on information | received from them.

Based, upon the foregoing, the Debtor’s books and records do not reflect liability for any of the

Remaining No Liability Claims. mm
f }
mene if

omen é

Dated: September |» , 2020 SCE

 

f ~
soem Deed ewe A

Peter Hurwitz

Po

DOCS_NV:4 1103.4 64202003
